Eustis, J.,

delivered the opinion of the court.
This case depends entirely pn the weight of testimony which we think, with the parish judge, is in favor of the plaintiff; and giving full effect to the principles of law invoked by the defendants, to the correctness of which we accede, we are forced to the conclusion, that the cause of the collision between the flat-boat and the steam-boat of the defendants was in the fault, and want of due caution of the persons employed on board the steam-boat.
The judgment of the Parish Court is, therefore, affirmed with cosfs.